DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: “opposing surface set” in line 8 should read “set of opposing surfaces”. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “claim 11” in line 1 should read “claim 13”. Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 7 – 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 7 of prior U.S. Patent No. 10,606,007. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “wherein the hinge pin receiver defines two sets of opposing surfaces”. 
However, as seen in the drawings (figs. 107 and 109), there are one set of opposing surfaces 2214 identified for each pin receiver not two sets. For examining purposes examiner shall interpret any two surfaces opposing one another by a divider to meet the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 – 9, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edavana et al. (U.S. PG Pub. # 2015/0300064 Al).

	In Re claim 7, ‘064 teaches  a hinge structure (figs. 5 and 6) for pivotally mounting a first telecommunications element to a second telecommunications element, the hinge structure comprising: a hinge pin (200) provided on the first element (104); a hinge pin receiver (102) provided on the second element; wherein the hinge pin defines a notch (206) separating the pin into two pin halves; wherein the hinge pin receiver defines two sets of opposing surface (opposing flat portions of 306 or 302 on each side), the two sets separated by a divider (310), the divider configured to be accommodated by the notch when the hinge pin is inserted into the hinge pin receiver (figs. 5 and 6), wherein each opposing surface set defines a slot for receiving each pin half (fig. 6).

	In Re claim 8, ‘064 teaches wherein the opposing surfaces are angled surfaces for guiding a pin half into the slot (angle of 0 with respect to one another or angled with respect to area 304).

In Re claim 9, ‘064 teaches wherein the hinge pin receiver further comprises generally circular pin pockets (bottom of 302 as seen in figs. 6 and 8) for pivotally guiding the pin halves.




Retention element

    PNG
    media_image1.png
    190
    209
    media_image1.png
    Greyscale




In Re claim 15, ‘064 teaches further comprising a pair of the hinge pins provided on the first element and a pair of the hinge pin receivers provided on the second element (figs. 5 and 6).


Claims 7 – 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Womack et al. (U.S. PG Pub. # 2010/0207498 Al).

In Re claim 7, ‘498 teaches a hinge structure for pivotally mounting a first telecommunications element to a second telecommunications element, the hinge structure comprising: a hinge pin (28) provided on the first element (18); a hinge pin receiver (30) provided on the second element (12); wherein the hinge pin defines a notch (space between the left and right side hinges, par. 0021) separating the pin into two pin halves; wherein the hinge pin receiver defines two sets of opposing surface (54 on left and right of 12 ), the two sets separated by a divider (not indented channel recess 44 between left and right sides of 12), the divider configured to be accommodated by the notch when the hinge pin is inserted into the hinge pin receiver (fig. 1), wherein each opposing surface set defines a slot for receiving each pin half (fig. 2). 

In Re claim 8, ‘498 teaches wherein the opposing surfaces are angled surfaces for guiding a pin half into the slot (fig. 2).



In Re claim 15, ‘498 teaches a pair of the hinge pins provided on the first element and a pair of the hinge pin receivers provided on the second element (figs. 1, 2 and par. 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Womack et al. (U.S. PG Pub. # 2010/0207498 Al) in view of Hsu et al. (U.S. Patent # 6,363,576 B1).

‘498 teaches the structure of claim 7 and wherein both the hinge pin and the hinge pin receiver define abutting surfaces (as seen below) to act as positive stops for limiting the pivotal movement of the first telecommunications element to about 95 degrees (par. 0025). 
However, ‘498 is silent to limiting to a 90 degree travel path.
‘576 teaches limiting rotation to 90 degrees to reduce damage by not allowing a cover to swing open abruptly (col. 4, lines 17 - 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of limiting the rotation to 90 degrees so as to reduce the possibility of cover damage by not allowing a cover to swing open abruptly by modifying the pivotal movement to 90 degrees between housing and door interface at the hinge pin and receiver of to ‘498 so as to reduce the chance of damaging the door or hinge interface of ‘498.

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    347
    265
    media_image2.png
    Greyscale


Abutting surfaces

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294.  The examiner can normally be reached on M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAD H SMITH/            Primary Examiner, Art Unit 2874